Citation Nr: 1729021	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  07-35 229	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include Wolff-Parkinson-White Syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and a December 2013 rating decision by the RO in Atlanta, Georgia.

As to the claim of service connection for Wolff-Parkinson-White (WPW) Syndrome, in an October 2008 decision the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's October 2008 decision and remanding the claim to the Board.  In August 2010, July 2011, and August 2012 the Board remanded this claim for additional evidentiary development.  

Given the existing record, the Board has recharacterized the Veteran's claim of service connection for WPW Syndrome as a claim of service connection for a heart disorder to include WPW Syndrome so as to best reflect her intent when filling her claim for VA benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 VA Form 9, Appeal to Board of Veterans' Appeals, that the Veteran used to perfect his appeal of service connection for PTSD, she requested a video hearing.  To date, this hearing has neither been held nor withdrawn.  Therefore, the Board finds that another remand to provide the Veteran with the hearing she requested is required.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2016).

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a video hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time, and place of such a hearing by letter mailed to his current address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

